     Case 2:19-cv-00942-JAM-KJN Document 130 Filed 10/09/20 Page 1 of 2


 1                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF CALIFORNIA
 2                            SACRAMENTO BRANCH
 3
     ANDREW FURIA, an                    CASE NO.: 2:19-CV-00942-
 4   individual,                         JAM-KJN
 5
           Plaintiff,                    DEFAULT JUDGMENT
 6
           vs.
 7

 8
     SUSANNE MARIE MCGREW, an
     individual; LAURIE HIRSCH,
 9   an Individual; PURHYDRO,
     LLC, a Nevada corporation;
10   WELLS FARGO BANK, NATIONAL
11   ASSOCIATION; BANK OF
     AMERICA, NATIONAL
12   ASSOCIATION; JPMORGAN
     CHASE BANK, NATIONAL
13
     ASSOCIATION and DOES 1
14   through 50, inclusive,

15        Defendants.
     __________________________
16

17   AND RELATED COUNTERCLAIM
     AND CROSSCLAIMS
18

19         The defendant PurHydro, LLC, having failed to appear or
20
     otherwise     defend    in   this    action,   and    Clerk’s    Entry    of
21
     Default having been entered upon application of plaintiff,
22
     Andrew Furia, on July 23, 2019 (ECF No. 11) pursuant to Rule
23
     55(a) of the Federal Rules of Civil Procedure; and that this
24
     Court has entered its Order for default judgment in favor of
25
     plaintiff Andrew Furia against defendant PurHydro, LLC on
26

27                                                                          Page 1
                                                                  DEFAULT JUDGMENT
28
     Case 2:19-cv-00942-JAM-KJN Document 130 Filed 10/09/20 Page 2 of 2


 1
     August 10, 2020 (ECF No. 124) pursuant to Rule 55(b) of the
 2
     Federal Rules of Civil Procedure, it is hereby
 3
           ORDERED, ADJUDGED, and DECREED that plaintiff Andrew
 4
     Furia,    recover    the   sum    of    $100,000.00    plus    prejudgment
 5
     interest at 7 percent per annum starting April 26, 2019
 6
     through August 10, 2020.
 7

 8
           This   default     judgment      is   entered   by   the    Court    in

 9   accordance with Rule 55(b)(2) of the Federal Rules of Civil

10   Procedure.

11
     DATED: October 9, 2020           /s/ John A. Mendez
12
                                      THE HONORABLE JOHN A. MENDEZ
13                                    UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                                           Page 2
                                                                   DEFAULT JUDGMENT
28
